PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
TANG, Changjing
Application No. 16/121,643
Filed: 5 Sep 2018
For: MULTI-SPLIT SYSTEM AND LIQUID RETURN PREVENTION CONTROL METHOD THEREOF DURING DEFROSTING OF MULTI-SPLIT SYSTEM
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.37(a) filed February 22, 2021, to revive the above-identified application.

The petition is GRANTED.

The above application became abandoned for failure to timely file a reply to the Non-Final Office action mailed on June 24, 2020.  This Office action set a shortened statutory period for reply of three months.  No extensions of time under 37 CFR 1.136(a) having been obtained, the application became abandoned by operation of law on September 25, 2020.  The Office did not mail a Notice of Abandonment.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that the petitioner has supplied (1) an amendment in response to the Office action; (2) the petition fee of $2100.00; and (3) a proper statement of unintentional delay.  

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply. See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988). Since the $3160.00 extension of time fee submitted on February 22, 2021 was subsequent to the maximum extendable period for reply, this fee is not due and will be refunded to petitioner’s deposit account as authoried.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the 

Telephone inquiries related to this decision should be directed to Paralegal Specialist Paula Britton at 571-272-1556.  All other inquiries concerning the examination or status of the application is accessible in the PAIR system at http://portal.uspto.gov/.	

The application is being forwarded to Group Art Unit 3763 for consideration of the Amendment filed on February 22, 2021.  



/JOANNE L BURKE/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        


cc:	Fei Shen
	KILPATRICK TOWNSEND & STOCKTON LLP
	Suite 250
	12255 El Camino Real
	San Diego, CA  92130